                                                                      Case 2:19-cv-01251-JCM-DJA Document 63
                                                                                                          73 Filed 11/17/20
                                                                                                                   12/11/20 Page 1 of 3



                                                                1 Marquis Aurbach Coffing
                                                                  Nick D. Crosby, Esq.
                                                                2 Nevada Bar No. 8996
                                                                  Jackie V. Nichols, Esq.
                                                                3 Nevada Bar No. 14246
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  ncrosby@maclaw.com
                                                                6 jnichols@maclaw.com
                                                                    Attorneys for Defendant Las Vegas Metropolitan Police Department
                                                                7
                                                                                           UNITED STATES DISTRICT COURT
                                                                8
                                                                                                   DISTRICT OF NEVADA
                                                                9
                                                                  DAVID LAVELLE,                                             Case Number:
                                                               10                                                       2:19-cv-01251-JCM-DJA
                                                                                                Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                                      STIPULATION AND ORDER TO
                                                               12                                                EXTEND DEFENDANT LAS VEGAS
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  CITY OF LAS VEGAS NEVADA; LAS                      METROPOLITAN POLICE
                                                               13 VEGAS METROPOLITAN POLICE                      DEPARTMENT’S OPPOSITION TO
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  DEPARTMENT; and ROBERT BROWN,                     PLAINTIFF’S MOTION FOR
                                                               14 Police Officer with Las Vegas Metropolitan           SUMMARY JUDGMENT
                                                                  Police Department in his official and
                                                               15 individual capacities,                                  (FIRST REQUEST)
                                                               16                              Defendants.
                                                               17         The parties, by and through their undersigned counsel of record, and hereby agree
                                                               18 and jointly stipulate that Defendant Las Vegas Metropolitan Police Department’s Response

                                                               19 to Plaintiff’s Motion for Summary Judgment [ECF No. 59], currently due on November 17,

                                                               20 2020, be extended to and including Wednesday, November 25, 2020.

                                                               21 . . .

                                                               22 . . .

                                                               23 . . .

                                                               24 . . .

                                                               25 . . .

                                                               26 . . .
                                                               27 . . .
                                                                                                         Page 1 of 3
                                                                                                                          MAC:14687-222 4206403_1 11/17/2020 10:46 AM
                                                                     Case 2:19-cv-01251-JCM-DJA Document 63
                                                                                                         73 Filed 11/17/20
                                                                                                                  12/11/20 Page 2 of 3



                                                                1         Counsel for Defendant Las Vegas Metropolitan Police Department was ill last week
                                                                2 and has had several competing deadlines and hearings in the past weeks and the parties have

                                                                3 agreed to an 8-day extension for Defendant Las Vegas Metropolitan Police Department’s

                                                                4 response deadline. This request for extension is made in good faith and necessary to provide

                                                                5 additional time for preparation of the response and not for the purposes of delay.

                                                                6 WHEREFORE, the parties respectfully request that the Response be extended to and

                                                                7 including Wednesday, November 25, 2020.

                                                                8 DATED this 17th day of November, 2020            DATED this 17th day of November, 2020
                                                                9                                                  MARQUIS AURBACH COFFING

                                                               10 By: /s/ Nathan W. Kellum                         By: /s/ Jackie V. Nichols
                                                                     Nathan W. Kellum, Esq.                           Nick D. Crosby, Esq.
                                                               11    (pro hace vice)                                  Nevada Bar No. 8996
MARQUIS AURBACH COFFING




                                                                     TN BAR #13482; MS BAR # 8813                     Jackie V. Nichols, Esq.
                                                               12    Center for Religious Expression                  Nevada Bar No. 14246
                          (702) 382-0711 FAX: (702) 382-5816




                                                                     699 Oakleaf Office Lane, Suite 107               10001 Park Run Drive
                                                               13    Memphis, TN 38117                                Las Vegas, Nevada 89145
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14      David J. Merrill, Esq.                         Attorneys for Defendant Las Vegas
                                                                       Nevada Bar No. 6060                            Metropolitan Police Department
                                                               15      David J. Merrill, PC
                                                                       10161 Park Run Drive, Suite 150
                                                               16      Las Vegas, Nevada 89145
                                                               17      Local Counsel
                                                                       Attorneys for Plaintiff David LaVelle
                                                               18

                                                               19                                              ORDER
                                                               20         The above Stipulation is hereby GRANTED.
                                                               21                          December
                                                                          IT IS SO ORDERED this ____ day11,
                                                                                                         of 2020.
                                                                                                            ____________________, 2020.
                                                               22

                                                               23                                              _______________________________________
                                                               24                                              UNITED STATES DISTRICT COURT JUDGE

                                                               25

                                                               26
                                                               27
                                                                                                           Page 2 of 3
                                                                                                                            MAC:14687-222 4206403_1 11/17/2020 10:46 AM
                                                                      Case 2:19-cv-01251-JCM-DJA Document 63
                                                                                                          73 Filed 11/17/20
                                                                                                                   12/11/20 Page 3 of 3



                                                                1                                CERTIFICATE OF SERVICE
                                                                2          I hereby certify that I electronically filed the foregoing STIPULATION AND
                                                                3 ORDER TO EXTEND DEFENDANT LAS VEGAS METROPOLITAN POLICE

                                                                4 DEPARTMENT’S RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY

                                                                5 JUDGMENT

                                                                6          (FIRST REQUEST) with the Clerk of the Court for the United States District Court
                                                                7 by using the court’s CM/ECF system on the 17th day of November, 20209.

                                                                8                 I further certify that all participants in the case are registered CM/ECF users
                                                                9 and that service will be accomplished by the CM/ECF system.

                                                               10                 I further certify that some of the participants in the case are not registered
                                                               11 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,
MARQUIS AURBACH COFFING




                                                               12 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 to the following non-CM/ECF participants:
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                                              N/A
                                                               15

                                                               16                                               /s/ Krista Busch
                                                                                                                An employee of Marquis Aurbach Coffing
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                            Page 3 of 3
                                                                                                                             MAC:14687-222 4206403_1 11/17/2020 10:46 AM
